MACK, Special Judge,
dissenting:
I concur with the majority’s holding that dismissal of this action is completely justified under the circumstances of this case. However, despite the appellants’ repeated failures to comply with the Rules of Appellate Procedure, I would nevertheless allow their appeal to proceed on the merits. Filing the excerpts of record is the last step required of appellants before the appeal would be ready for hearing. This is a relatively simple task which I believe the appellants can do. I would not close the door when we have been patient this far. Therefore, I respectfully dissent from the order of dismissal.